MEMORANDUM **
Jose Angel Torres-Guardado appeals from the 327-month sentence imposed following his guilty-plea conviction for conspiracy to distribute methamphetamine, in violation of 21 U.S.C. § 846. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Torres-Guardado contends that his sentence is substantively unreasonable because it is greater than necessary to comply with the sentencing factors listed in 18 U.S.C. § 3553(a). We conclude that Torres-Guardado’s sentence is substantively reasonable. See United States v. Carty, 520 F.3d 984, 995-96 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.